Per Curiam.
This is an application for a certiorari to review the decision of the board of adjustment of the city of Passaic, dated July 31st, 1928, reversing the decision of the supervisor of buildings, refusing a permit to use premises No. 43 Aspen street for the purpose of manufacturing mattresses. The chief of the fire department, Reginald H. Bowker, testified that it would not add to the fire risk of the buildings as a hazard— positively not. It is a two-story brick building. The prosecutor owns Nos. 37-39 Aspen street immediately adjoining, oh which he conducts a bakery shop. The writ is asked for on the ground that the board of adjustment was without jurisdictioon to hear the appeal under the act Pamph. L. 1928, p. 701, § 2, as there was no proof "that no such structure or use shall be allowed more than one hundred and fifty [150] feet beyond the boundary line of the district in which structure or use is authorized by the zoning ordinance.”
Before the justice of the Supreme Court before whom the application was made in the first instance, it was admitted *970in open court and made a part of the order denying the writ, which is before us now by a written stipulation to the effect; that the building in question, No. 43 Aspen street, “is not more than, hut within, one hundred and fifty [150] feet beyond the boundary line of the district in which said structure or use is authorized by the zoning ordinance of the city of Passaic.”
It seems to us that this is dispositive of the case on the question of jurisdiction. The writ of certiorari is therefore refused.